Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filled February 18, 2022 have been entered. Claims 1, 8-9, 11-12, 14-17, and 19-24 are currently pending. Claims 2-7, 10, 13, and 18 were previously canceled. Claim 1 has been amended.  The 112 (a and b) rejection has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been fully considered. The remarks are drawn to the extensively amended claims and a new rejection is required.

Claim Interpretation
Regarding claim 1 and depending claims:
The applicant directed the examiner to Figures 4 and 5 for supporting for the claims. The examiner would like to point out that the figures applicant points to actually disclose foam in both layers/stratum (or first and second planer nonwoven which the examiner has determined to be analogous with stratum or layer):
 “An open cell foam piece 25 enrobes a portion of the first planar nonwoven 44 and a portion of the second planar nonwoven 50.”

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and depending claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim one now requires the fibers of the nonwoven web located in the first strata to be driven through planes occupied an upper and lower surface of the foam which is found in the second strata. Firstly, the fibers being driven through the foam is not supported. The fibers are enrobed by the foam. For sake of compact prosecution whether the fibers are driven into the foam or enrobed by the foam is not critical since in the foam is between the two non-woven webs. The distinction is critical as the claim only requires one layer of a nonwoven web with fibers that are driven through the foam’s upper and lower surface planes. Based the applicant’s specification and figures the fibers of one layer/ stratum of nonwoven web do NOT extent through the both planes of the upper and lower surface of the foam rather they only extend into and upper or lower surface plane depending on the web’s position.  Going to back to the limitation “fibers of the nonwoven web have been driven into the open cell foam and through planes occupied by the upper and lower surfaces of the open cell foam” while parts are supported the limitation as a whole is not supported as no support can be found for the same fibers groupings being driven through both surfaces of the foam, as such the claim presents new matter.
Claims 8-9, 11-12, 14-17, and 19-24 are also rejected under 112(a) as they depend from claim 1.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-9, 11-12, 16, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Crowe US 3229691 (Crowe 1) in view of Carlucci et al. US 20100228209A1 and in further view of Crowe US 3156242 (Crowe 2).

With regards to claim 1, Crowe1 teaches an absorbent element (10, Figure 1) comprising a combination of a continuous fibrous nonwoven web and a layer of open cell foam having an upper surface and a lower surface (foam 10 and nonwoven sheet 11, Col 4 lines  21-29 and figure 1, see annotated figure 2 below for a clear annotation of the foam’s upper and lower surface), nonwoven web and the foam forming at least two strata, including a first stratum having a volume predominately constituted by fibers of the fibrous nonwoven web, and a second stratum comprising the open cell foam (the first strata: nonwoven web (11), figure 1 and Col 4 lines 22-29 and the second strata: open-cell foam (10) figure 1 and Col 4 lines 21-29); wherein the strata have undergone a deformation process that has deformed them together, whereby fibers of the nonwoven web have been driven into the open cell foam and through a plane occupied thereby (Figure 2 which shows the fibers driven into the foam and Col 4 lines 21-29). 

    PNG
    media_image1.png
    156
    494
    media_image1.png
    Greyscale

Figure 1: Crowe figure 2 annotated to show upper and lower surfaces

Crowe1 discloses the absorbent sheet maybe used in sanitary napkins or hygiene products (Col. 4 line 73 to Col. 5 line 5) but fails to teach an absorbent article comprising a topsheet and a backsheet and that the fibers go through the planes of upper and lower surfaces of the foam. 
Carlucci discloses a similar absorbent article with an absorbent core having a mix of foam and fibers; thereby, being in the same field of endeavor as Crowe1. Whether the fibers of Carlucci are enrobed into foam is not clear.
Carlucci teaches an absorbent article [0009] with a topsheet [0016-0017], backsheet [0016 and 0060-0061] and absorbent core [0016].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used the absorbent core as taught by Crowe1 in an absorbent article as taught by Carlucci. Carlucci teaches topsheets and backsheets are common to absorbent articles and Crowe1 discloses an absorbent article as a possible use for his sheet thereby providing motivation for using it within a known absorbent article configuration.
Crowe1 and Carlucci fail to teach the fibers go through the planes of upper and lower surfaces of the foam. 
Crowe2 teaches an absorbent dressing thereby being in the same field of endeavor as Crowe1 and Carlucci. Crowe2 teaches a layer of an open-cell sponge which maybe a foam (11) and a layer of web of fibers (12) that are joined together via deformation as the needles drive the fibers bundles (13) through the entire sponge (Col 3 lines 20-43, figure 2). This proves improved fluid distribution through the dressing and a cover sheet (16) is used to keep the dry (Col 3 lines 55-74).
Of note: Crowe1 teaches the fibers do not extent fully into the sponge as a result a coversheet is not needed as liquid is pulled thought the entire foam. Crowe1 however do NOT positively teach away from the fiber bundles being extended. Crowe1 and Crowe2 are copending applications. Crowe1 and Crowe2 have two differences 1) Crowe1 expressly uses a nonwoven web of fibers while Crowe2 uses a web of fibers and 2) Crowe2 uses a cover to create a “waterproof back side” while Crowe1 limits to fiber penetration  to create a “waterproof back side”. Both dressings arrive at the same end result using slightly different means to do so. 
Therefor it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the fiber penetration of Crowe1 with the fiber penetration of Crowe2 as both dressings arrive at the same end result using slightly different known means to do so. 

With regards to claims 8 and 9, Crowe1 discloses wherein the absorbent article has a dry caliper of from 1 mm to 10 mm per claim 8 and more specifically a dry caliper of from 1 mm to 3.5 mm per claim 9 (Crowe discloses the overall thickness to be 1/32 to ½ inch (or 0.79mm to 12.7mm) which includes the claimed range. The Applicant discloses the dry caliper is a measure of the total article thickness on page 42)

With regards to claim 11, Crowe1 discloses a general orientation of the absorbent element wherein the first stratum is positioned closer to the topsheet (or user facing side/ inner) and the second stratum is positioned closer to the backsheet (or garment facing side/ outer or exposed side) and wherein the absorbent element a longitudinal axis, a lateral axis, and a vertical axis (see figure 1 &2 to see the axis and Col 4 lines 30-35 disclose the foam is the base or bottom layer of the element and meant to be exterior facing see figs 3+4 and Col 5 lines 5-25, given that Crowe1 discloses a clear top and bottom side orientation and allows for use in an hygienic article. Crowe1 technically does not disclose a topsheet or backsheet.
Carlucci teaches an absorbent article [0009] with a topsheet [0016-0017], backsheet [0016 and 0060-0061] and absorbent core [0016].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used the absorbent core in the same orientation as taught by Crowe1 in an absorbent article as taught by Carlucci. Carlucci teaches topsheets and backsheets are common to absorbent articles and Crowe1 discloses an absorbent article as a possible use for his sheet thereby providing motivation for using it within a known absorbent article configuration.

With regards to claim 12, Crowe1 discloses the fibers are synthetic fibers (Col 3 lines 10-23).

With regards to claim 16, Crowe1 discloses the open cell foam is polyurethane (Col. 3 lines 23-35).

With regards to claim 20, Crowe1 discloses article is selected from sanitary napkins, diapers, adult incontinence pads and pants (Col. 5 lines 1-5).

With regards to claim 24, Crowe1 discloses the fibers comprise cellulose, cotton or rayon (Col 3 lines 10-23).

Claims 14-15 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Crowe US 3229691 (Crowe 1) in view of Carlucci et al. US 20100228209A1 and Crowe US 3156242 (Crowe 2) per claim 11 and in further in view of Huddard Jr. US 20150374861 A1. 
With regards to claim 14, Crowe1, Crowe2, and Carlucci fail to disclose the open cell foam is in the form of stripes parallel to one of the longitudinal axis, the lateral axis, a diagonal axis, or combinations thereof.
Hubbard teaches and absorbent article thereby being in the same field of endeavor as Crowe1, and Crowe2 and Carlucci. Hubbard teaches additional foam (20, figure 4, [0208] maybe be in parallel strips with the same axis) which leads to improved performance [0084].
It would have been obvious to one of ordinary skill to have added strips of foam to the device of Crowe1 in order to improve performance of the article.

With regards to claims 15 and 21, Crowe1, Crowe2, and Carlucci fail to disclose the foam part of the heterogeneous mass is made from HIPE. Crowe1 discloses the open cell foam maybe made from a variety of materials to include polyurethane (Col. 3 lines 23-35).
Hubbard teaches that HIPE and Polyurethane foam are well known in the use of absorbent articles ([0018] and [0002]) and are made by different processes ([0002]) though they may have the same general pore size ([0024]) and paragraph [0002] suggests that the Polyurethane and HIPE foam are selected based on the specific properties. HIPE is thinner per paragraph [0085].
It would have been obvious to one of ordinary skill in the art before the effective filling date to have used the HIPE foam of Hubbard instead of the open cell polyurethane foam of Crowe1 in order to take advantage of the thinner HIPE foam thereby creating a more comfortable product for the user while relating absorbency. While Huddard discloses the two foams have different properties, since Applicant allows for either Polyurethane or HIPE foam to be used it would have been obvious at the time of the invention that the polyurethane or HIPE foam will meet the same parameters for the material property testing as set by the applicant as the claims allow for the use of Polyurethane or HIPE foam. 

With regards to claim 22, Crowe1 discloses the fibers are synthetic fibers (Col 3 lines 10-23).

With regards to claim 23, Crowe1 discloses the fibers comprise cellulose, cotton or rayon (Col 3 lines 10-23).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as unpatentable over Crowe US 3229691 (Crowe 1) in view of Carlucci et al. US 20100228209A1 and of Crowe US 3156242 (Crowe 2) per claim 11 and in further in view of
Rowan et al. WO 2013/180937 A1 (hereafter referred to as Rowan. The page numbers are referring to the WO labeled page numbers) 
Regarding claims 17 and 19 Crowe1 fails to teach lower layer comprising superabsorbent polymer particles per claim 17 and the superabsorbent polymer particles are disposed on a substrate layer per claim 19.
Rowan teaches an absorbent article thereby being in the same field of endeavor as Crowe. Rowan teaches a multilayer core which provides improved absorption capacity (page 1 lines 17-24) the first layer is a foam layer (21) and layer contains SAP or super absorbent polymers (page 11 lines 15-20). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to have added a secondary layer with super absorbent polymers in order to enhance the absorption of the article as taught by Rowan


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIELLA E BURNETTE/           Examiner, Art Unit 3781                                                                                                                                                                                             
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781